Case: 18-40067      Document: 00514721401         Page: 1    Date Filed: 11/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-40067                       United States Court of Appeals

                                  Summary Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 13, 2018

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
                                                 Plaintiff-Appellee

v.

RODRIGO ESCOBEDO-CORONADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:16-CR-1311-1


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Rodrigo Escobedo-Coronado appeals his 84-month sentence imposed
following his guilty plea conviction for illegal reentry. He argues on appeal
that the district court erred by imposing a 16-level enhancement under the
crime of violence provision of U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2015). Escobedo-
Coronado contends that Texas aggravated assault is broader than generic
aggravated assault. He concedes that his argument is foreclosed by United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40067    Document: 00514721401     Page: 2   Date Filed: 11/13/2018


                                 No. 18-40067

States v. Guillen-Alvarez, 489 F.3d 197 (5th Cir. 2007), but he argues that
Guillen-Alvarez is contrary to other circuit decisions on this issue. This court
is bound by its own precedent unless and until it is altered by the Supreme
Court.   See Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).
Accordingly, the district court’s judgment is AFFIRMED.




                                       2